DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The 2 page document “List of IBM Patents or Patent Applications - Treat as Related” filed alongside the 12/29/2020 Information Disclosure Statement (IDS) lists an erroneous patent application number for item number 1, present application of “16/1298496”.  The document has been considered and the corrected application number 16/129849 was considered in place of 16/1298496.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbe (US 2012/0055854) in view of Keller et al. (USP 5,651,900).
Regarding claim 1, Tibbe discloses a method for filtering magnetic particles (title/abstract), see in figure 5, most particularly in the enlarged view comprising:
Providing a filter comprising a plurality of pores within a substrate, the pores extending from one side of the substrate but not all the way to a second side of the substrate (see figure 5, see particularly annotated figure 5, note also [0028,0034])

    PNG
    media_image1.png
    801
    758
    media_image1.png
    Greyscale

	Applying an external magnetic field to the filter (see magnet, figure 5, claim 1);
	Disposing a solution comprising a first and second particle onto the filter, the first particle comprising a magnetic particle of interest (abstract, first particle being unbound ferrofluid particles; second particle being bound ferrofluid particles, [0028], figure 5); and 

	Tibbe does provide for the use of a wide variety of filters ([0029, 0033]). Tibbe does not expressly provide for spinning the filter comprising a plurality of pores within a substrate prior to applying the magnetic field.
Keller discloses a microfabricated filter (title/abstract) in figures 12-13 wherein the porous filter having a plurality of pores (filter 172) is secured into a device/tube (180) and sealed by spinning/rotating the filter and tube (C13/L10-35).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Issadore such that the filter is installed and used in a tube by spinning as taught by Keller for the purpose of providing a laboratory ready filter assembly that further is sealed in an easy manner to form a strong bond to the filter rim.
	Regarding claims 2-3, Tibbe further provides filters made of silicon ([0033] - microsieves are produced using silicon micromachining; necessarily implies the material machined is silicon).
Regarding claim 5, Tibbe as modified by Keller above further provides wherein spinning the filter comprises spinning the filter about an axis perpendicular to a surface of the substrate (see figure 13, heat is applied to the tube walls per C13/L10-35 in the area of the rim, the tube is thus rotated about an axis perpendicular to the filter surface, i.e. long axis of the tube to provide this feature).
Regarding claim 6, Tibbe further provides the first particle has a width less than the filter pores (see figure 5).
.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbe (US 2012/0055854) in view of Keller et al. (USP 5,651,900) in view of Issadore et al. (US 2016/0158756).
Regarding claims 2 and 4, Tibbe as noted above provides a number of filtering material options ([0029]).  Tibbe does not expressly provide for a glass dielectric material filter.
Issadore discloses a method for filtering magnetic particles (title/abstract, see also claim 20) comprising:
Applying an external magnetic field to a filter comprising a plurality of pores within a substrate ([0048-0050, 0061]);
Disposing a solution comprising a first particle having a magnetic particle of interest that has a width less than a width of the pores and a second particle onto the filter ([0060-0062], [0069-0070], [0080-0082]); and
Separating the first particle from the second particle by capturing the first particle within a pore of the plurality of pores ([0052], [0061]).
Issadore further provides wherein the substrate comprises a dielectric material, a non-magnetic material, or a combination thereof ([0034], multiple materials listed include polycarbonate which is both non-magnetic and dielectric), the dielectric material comprises glass ([0034], polycarbonate is a dielectric material and considered to be a polymer glass).  Issadore further provides that polycarbonate membranes formed with ion track etching have uniform pore sizes ([0035]).
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground of rejection as set forth above which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments focus on the non-through pore aspect of newly amended claim 1.  However, Tibbe, as explained in the new grounds of rejection set forth above provides this feature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1796